      Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 1 of 19



 1   GEORGE A. ZELCS (pro hac vice)                  PEGGY J. WEDGWORTH (pro hac vice)
     gzelcs@koreintillery.com                        pwedgworth@milberg.com
 2   KOREIN TILLERY, LLC                             MILBERG PHILLIPS GROSSMAN
     205 North Michigan, Suite 1950                  LLP
 3   Chicago, IL 60601                               One Penn Plaza, Suite 1920
     Telephone: (312) 641-9750                       New York, New York 10119
 4   Facsimile: (312) 641-9751                       Telephone: 212-594-5300
                                                     Facsimile: 212-868-1229
 5   KARMA M. GIULIANELLI (SBN 184175)               Counsel for Plaintiffs and the Proposed
     karma.giulianelli@bartlitbeck.com               Class in Bentley v. Google LLC, et al.
 6   GLEN E. SUMMERS (SBN 176402)
     glen.summers@bartlitbeck.com
 7   JAMESON R. JONES (pro hac pending)              ADAM J. ZAPALA (SBN 245748)
     Jameson.jones@bartlitbeck.com                   azapala@cpmlegal.com
 8   BARTLIT BECK LLP                                COTCHETT, PITRE &
     1801 Wewetta St. Suite 1200,                    McMCARTHY LLP
 9   Denver, Colorado 80202                          840 Malcolm Road
     Telephone: (303) 592-3100                       Burlingame, CA 94010
10   Facsimile: (303) 592-3140                       Telephone: (650) 697-6000
     Counsel for Plaintiffs and the Proposed Class   Counsel for Plaintiffs and the Proposed
11   in Carr v. Google LLC, et al.                   Class in McNamara v. Google LLC, et al.

12   STEVE W. BERMAN (pro hac vice)                  PAUL J. RIEHLE (SBN 115199)
     steve@hbsslaw.com                               paul.riehle@faegredrinker.com
13   HAGENS BERMAN SOBOL SHAPIRO                     FAEGRE DRINKER BIDDLE &
     LLP                                             REATH LLP
14   1301 Second Ave., Suite 2000                    Four Embarcadero Center, 27th Floor
     Seattle, WA 98101                               San Francisco, CA 94111
15   Telephone: (206) 623-7292                       Telephone: (415) 591-7500
     Facsimile: (206) 623-0594 Counsel for           Facsimile: (415) 591-7510
16   Plaintiffs and the Proposed Class in Pure
     Sweat Basketball, Inc. v. Google LLC, et al.    CHRISTINE A. VARNEY (pro hac vice)
17                                                   cvarney@cravath.com
     BONNY E. SWEENEY (SBN 176174)                   CRAVATH, SWAINE & MOORE LLP
18   bsweeney@hausfeld.com                           825 Eighth Avenue
                                                     New York, New York 10019
19   HAUSFELD LLP                                    Telephone: (212) 474-1000
     600 Montgomery Street, Suite 3200               Facsimile: (212) 474-3700
20   San Francisco, CA 94104                         Counsel for Plaintiff Epic Games, Inc. in
     Telephone: (415) 633-1908                       Epic Games, Inc. v. Google LLC, et al.
21   Facsimile: (415) 358-4980 Counsel for
     Plaintiffs Peekya App Services, Inc. and the
22   Proposed Class                                  BRIAN C. ROCCA (221576)
                                                     brian.rocca@morganlewis.com
23   HAE SUNG NAM (pro hac vice)
     hnam@kaplanfox.com                              MORGAN, LEWIS & BOCKIUS LLP
     KAPLAN FOX & KILSHEIMER LLP                     One Market, Spear Street Tower
24                                                   San Francisco, CA 94105-1596
     850 Third Avenue
     New York, NY 10022                              Telephone: (415) 442-1000
25                                                   Facsimile: (415) 442-1001 Counsel for
     Telephone: (212) 687-1980
     Counsel for Plaintiffs and the Proposed Class   Defendants Google LLC, Google Ireland
26                                                   Limited, Google Commerce Ltd., Google
     in Herrera v. Google, LLC, et al.
                                                     Asia Pacific Pte. Ltd. and Google
27                                                   Payment Corp.
28
                                                                       Case Nos.: 3:20-cv-05671-JD;
                                                                3:20-cv-05761-JD; 3:20-cv-05792-JD
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
      Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 2 of 19



 1

 2

 3                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 4                             SAN FRANCISCO DIVISION
 5   EPIC GAMES, INC.,                      Case No. 3:20-cv-05671-JD
           Plaintiff,
 6
           vs.
 7
     GOOGLE LLC et al.,
 8       Defendants.
 9   IN RE GOOGLE PLAY CONSUMER             Case No. 3:20-cv-05761-JD
     ANTITRUST LITIGATION
10

11   IN RE GOOGLE PLAY DEVELOPER            Case No. 3:20-cv-05792-JD
     ANTITRUST LITIGATION
12                                          [PROPOSED] STIPULATED
                                            PROTECTIVE ORDER
13
                                            Judge: Hon. James Donato
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                                                 Case Nos.: 3:20-cv-05671-JD;
                                                            3:20-cv-05761-JD; 3:20-cv-05792-JD
                              [PROPOSED] PROTECTIVE ORDER
          Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 3 of 19



 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public

 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 5   Accordingly, the Parties hereby stipulate to and petition the Court to enter the following

 6   Stipulated Protective Order. The Parties acknowledge that this Order does not confer blanket

 7   protections on all disclosures or responses to discovery and that the protection it affords from

 8   public disclosure and use extends only to the limited information or items that are entitled to

 9   confidential treatment under the applicable legal principles. The Parties further acknowledge, as

10   set forth in Section 14.4, below, that this Stipulated Protective Order does not entitle them to

11   file confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that

12   must be followed and the standards that will be applied when a Party seeks permission from the

13   Court to file material under seal.

14   2.      DEFINITIONS

15           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

16   information or items under this Order.

17           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

18   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

19   of Civil Procedure 26(c).

20           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

21   well as their support staff).

22           2.4     Designated House Counsel: For each Party, up to two House Counsel who may be

23   provided access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in

24   this matter.

25           2.5     Designating Party: a Party or Non-Party that designates information or items that it

26   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

28
                                                                                 Case Nos.: 3:20-cv-05671-JD;
                                                                          3:20-cv-05761-JD; 3:20-cv-05792-JD
                                          [PROPOSED] PROTECTIVE ORDER
       Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 4 of 19



 1          2.6     Disclosure or Discovery Material: all items or information, regardless of the

 2   medium or manner in which it is generated, stored, or maintained (including, among other things,

 3   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 4   responses to discovery in this matter.

 5          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

 6   the litigation who: (1) has been retained by a Party or its counsel to serve as an expert witness or

 7   as a consultant in this action; (2) is not a current employee or current business consultant of a

 8   Party or of a Party’s competitor, or otherwise currently involved in competitive decision-making

 9   for a Party or a Party's competitor; (3) has not, within the 12 months preceding the entry of this
10   Protective Order, been an employee or business consultant of a Party or a Party’s competitor, or

11   otherwise been involved in competitive decision-making for a Party or a Party's competitor; and

12   (4) at the time of retention, is not anticipated to become an employee or business consultant of a

13   Party or a Party’s competitor, or to be otherwise involved in competitive decision-making for a

14   Party or a Party's competitor. If, while this action is pending, a Party learns that any of its

15   retained experts or consultants as defined herein is anticipating to become, or has become, an

16   employee or business consultant of a Party or a Party’s competitor, or otherwise involved in

17   competitive decision-making for a Party or a Party’s competitor, the Party learning such

18   information shall promptly disclose the information to the other Parties.

19          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
20   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

21   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

22   less restrictive means.

23          2.9     House Counsel: attorneys who are members in good standing of at least one state

24   bar, who are employees of a Party, or a Party’s affiliate, and who have responsibility for

25   managing this action. House Counsel does not include Outside Counsel of Record or any other

26   outside counsel.
27

28                                                                                Case Nos.: 3:20-cv-05671-JD;
                                                                           3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
          Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 5 of 19



 1           2.10   Non-Party: any natural person, partnership, corporation, association, or other legal

 2   entity not named as a Party to this action.

 3           2.11   Outside Counsel of Record: attorneys who are not employees of a Party but are

 4   retained to represent or advise a Party and have appeared in this action on behalf of that Party or

 5   are affiliated with a law firm which has appeared on behalf of that Party.

 6           2.12   Party: any party to this action, including all of its officers, directors, employees,

 7   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 8           2.13   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 9   Material in this action.
10           2.14   Professional Vendors: persons or entities that provide litigation support services

11   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

12   organizing, storing, or retrieving data in any form or medium and their employees and

13   subcontractors.

14           2.15   Protected Material: any Disclosure or Discovery Material that is designated as

15   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

16           2.16   Receiving Party: a Party that receives Disclosure or Discovery Material.

17   3.      SCOPE
18           The protections conferred by this Stipulation and Order cover not only Protected

19   Material (as defined above), but also (1) any information copied or extracted from Protected
20   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

21   testimony, conversations, or presentations by Parties or their Counsel that might reveal

22   Protected Material. However, the protections conferred by this Stipulation and Order do not

23   cover the following information: (a) any information that is in the public domain at the time of

24   disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a

25   Receiving Party as a result of publication not involving a violation of this Order, including

26   becoming part of the public record through trial or otherwise; and (b) any information known to
27   the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

28                                                                               Case Nos.: 3:20-cv-05671-JD;
                                                                          3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
          Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 6 of 19



 1   disclosure from a source who obtained the information lawfully and under no obligation of

 2   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed

 3   by a separate agreement or order.

 4   4.      DURATION
 5           Even after final disposition of this litigation, the confidentiality obligations imposed by

 6   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a Court

 7   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

 8   claims and defenses in this action, with or without prejudice; or (2) entry of a final judgment

 9   herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
10   of this action, including the time limits for filing any motions or applications for extension of time

11   pursuant to applicable law.

12   5.      DESIGNATING PROTECTED MATERIAL
13           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party

14   or Non-Party that designates information or items for protection under this Order must take care

15   to limit any such designation to specific material that qualifies under the appropriate standards. At

16   the reasonable request of any Party, the Designating Party must designate for protection, in a

17   specific document or set of documents, only those parts that qualify for protection under this

18   Order, so that other portions of the material, documents, items, or communications for which

19   protection is not warranted are not swept unjustifiably within the ambit of this Order.
20           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

21   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

22   unnecessarily encumber or retard the case development process or to impose unnecessary

23   expenses and burdens on other Parties) expose the Designating Party to sanctions.

24           If it comes to a Designating Party’s attention that information or items that it designated

25   for protection do not qualify for protection at all or do not qualify for the level of protection

26   initially asserted, that Designating Party must promptly notify all other Parties that it is
27   withdrawing the mistaken designation.

28                                                                                Case Nos.: 3:20-cv-05671-JD;
                                                                           3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
       Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 7 of 19



 1          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

 2   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 3   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 4   designated before the material is disclosed or produced.

 5          Designation in conformity with this Order requires:

 6                  (a)     for information in documentary form (e.g., paper or electronic documents,

 7   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

 8   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

 9   EYES ONLY” to each page that contains protected material.
10          A Party or Non-Party that makes original documents or materials available for inspection

11   need not designate them for protection until after the inspecting Party has indicated which

12   material it would like copied and produced. During the inspection and before the designation, all

13   of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

14   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

15   copied and produced, the Producing Party must determine which documents, or portions thereof,

16   qualify for protection under this Order. Then, before producing the specified documents, the

17   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected

19   Material.
20                  (b)     for testimony given in deposition or in other pretrial or trial proceedings,

21   that the Designating Party identify on the record, before the close of the deposition, hearing, or

22   other proceeding, all protected testimony and specify the level of protection being asserted. When

23   it is impractical to identify separately each portion of testimony that is entitled to protection and it

24   appears that substantial portions of the testimony may qualify for protection, the Designating

25   Party may invoke on the record (before the deposition, hearing, or other proceeding is concluded)

26   a right to have up to 21 days after the transcript of the proceedings becomes available to identify
27   the specific portions of the testimony as to which protection is sought and to specify the level of

28                                                                                Case Nos.: 3:20-cv-05671-JD;
                                                                           3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
       Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 8 of 19



 1   protection being asserted. Only those portions of the testimony that are appropriately designated

 2   for protection within the 21 days shall be covered by the provisions of this Stipulated Protective

 3   Order. Alternatively, a Designating Party may specify, at the deposition or up to 21 days

 4   afterwards if that period is properly invoked, that the entire transcript shall be treated as

 5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 6          The use of a document as an exhibit at a deposition shall not in any way affect its

 7   designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 8   ONLY.”

 9          Transcripts containing Protected Material shall have an obvious legend on the title page
10   that the transcript contains Protected Material, and the title page shall be followed by a list of all

11   pages (including line numbers as appropriate) that have been designated as Protected Material

12   and the level of protection being asserted by the Designating Party. The Designating Party shall

13   inform the court reporter of these requirements. Any transcript that is prepared before the

14   expiration of a 21-day period for designation shall be treated during that period as if it had been

15   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless

16   otherwise agreed. After the expiration of that period, the transcript shall be treated only as

17   actually designated.

18                  (c)     for information produced in some form other than documentary and for any

19   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
20   container or containers in which the information or item is stored the legend “CONFIDENTIAL”

21   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If affixing the appropriate

22   legend on a container is not feasible, the Designating Party shall find another means to identify

23   the information, for example through a cover letter or other communication.

24          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

25   designate qualified information or items does not, standing alone, waive the Designating Party’s

26   right to secure protection under this Order for such material. Upon timely correction of a
27

28                                                                                Case Nos.: 3:20-cv-05671-JD;
                                                                           3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
          Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 9 of 19



 1   designation, the Receiving Party must make reasonable efforts to assure that the material is

 2   treated in accordance with the provisions of this Order.

 3   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

 5   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 6   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 7   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

 8   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 9   original designation is disclosed.
10           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution

11   process by providing written notice of each designation it is challenging and describing the basis

12   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

13   notice must recite that the challenge to confidentiality is being made in accordance with this

14   specific paragraph of the Protective Order. The Parties shall attempt to resolve each challenge in

15   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

16   forms of communication are not sufficient) within 14 days of the date of service of notice. In

17   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

18   designation was not proper and must give the Designating Party an opportunity to review the

19   designated material, to reconsider the circumstances, and, if no change in designation is offered,
20   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

21   stage of the challenge process only if it has engaged in this meet and confer process first or

22   establishes that the Designating Party is unwilling to participate in the meet and confer process in

23   a timely manner.

24           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without Court

25   intervention, the Challenging Party shall file and serve a motion to re-designate or de-designate

26   under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 14
27   days of the Parties agreeing that the meet and confer process will not resolve their dispute. Each

28                                                                                Case Nos.: 3:20-cv-05671-JD;
                                                                           3:20-cv-05761-JD; 3:20-cv-05792-JD
                                          [PROPOSED] PROTECTIVE ORDER
         Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 10 of 19



 1   such motion must be accompanied by a competent declaration affirming that the movant has

 2   complied with the meet and confer requirements imposed in the preceding paragraph.

 3           The burden of persuasion in any such challenge proceeding shall be on the Designating

 4   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

 5   unnecessary expenses and burdens on other Parties) may expose the Challenging Party to

 6   sanctions. All Parties shall continue to afford the material in question the level of protection to

 7   which it is entitled under the Designating Party’s designation until the Court rules on the

 8   challenge.

 9   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
10           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

11   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

12   defending, or attempting to settle this litigation, and such Protected Material shall not be used for

13   any other business purpose, in connection with any other legal proceeding, or for any other

14   purpose whatsoever. Such Protected Material may be disclosed only to the categories of persons

15   and under the conditions described in this Order. 1 When the litigation has been terminated, a

16   Receiving Party must comply with the provisions of section 15 below (FINAL DISPOSITION).

17           Protected Material must be stored and maintained by a Receiving Party at a location and

18   in a secure manner that ensures that access is limited to the persons authorized under this Order.

19           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
20   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

21   information or item designated “CONFIDENTIAL” only to:

22                  (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

23   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
     1
24     In the event a Non-Party witness is authorized to receive Protected Material that is to be used
     during his/her deposition but is represented by an attorney not authorized under this Order to
25   receive such Protected Material, the attorney must provide prior to commencement of the
     deposition an executed “Acknowledgment and Agreement to Be Bound” in the form attached
26   hereto as Exhibit A. In the event such attorney declines to sign the “Acknowledgment and
     Agreement to Be Bound” prior to the examination, the Parties, by their attorneys, shall jointly
27   seek a protective order from the Court prohibiting the attorney from disclosing Protected Material
     in order for the deposition to proceed.
28                                                                               Case Nos.: 3:20-cv-05671-JD;
                                                                          3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
      Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 11 of 19



 1   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

 2   Bound” (Exhibit A);

 3                  (b)     the officers, directors, and employees (including House Counsel) of the

 4   Receiving Party to whom disclosure is reasonably necessary because they either have

 5   responsibility for making decisions dealing directly with the litigation in this action or are

 6   assisting outside counsel in preparation for proceedings in this action, and who have signed the

 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 8                  (c)     Experts (as defined in this Order) of the Receiving Party to whom

 9   disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
10   and Agreement to Be Bound” (Exhibit A);

11                  (d)     the Court and its personnel;

12                  (e)     stenographic reporters, videographers and their respective staff,

13   professional jury or trial consultants, and Professional Vendors to whom disclosure is reasonably

14   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

15   Bound” (Exhibit A);

16                  (f)     during their depositions, witnesses in the action that are not otherwise

17   authorized to receive CONFIDENTIAL Information pursuant to Section 7.2(a)-(e) or (g)-(h) to

18   whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

19   Agreement to Be Bound” (Exhibit A), unless the Designating Party objects to such disclosure or
20   except as otherwise ordered by the Court. Receiving Parties shall give the Designating Party

21   reasonable notice if they expect to provide a witness, during a deposition, with Protected Material

22   pursuant to this Section 7.2(f). Pages of transcribed deposition testimony or exhibits to

23   depositions that reveal Protected Material must be separately bound by the court reporter and may

24   not be disclosed to anyone except as permitted under this Stipulated Protective Order.

25                  (g)     the author or recipient of a document containing the information or a

26   custodian or other person who otherwise possessed or knew the information; and
27                  (h)     any current employee of the Designating Party.

28                                                                               Case Nos.: 3:20-cv-05671-JD;
                                                                          3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
      Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 12 of 19



 1          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 2   Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

 3   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

 4   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

 5                  (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

 6   employees of Outside Counsel of Record to whom it is reasonably necessary to disclose the

 7   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

 8   Bound” (Exhibit A);

 9                  (b)     Designated House Counsel of the Receiving Party (i) who has no
10   involvement in competitive decision-making, (ii) to whom disclosure is reasonably necessary for

11   this litigation, (iii) who has signed the “Acknowledgment and Agreement to Be Bound” that is

12   attached hereto as Exhibit A, and (iv) as to whom, at least 14 days prior to the disclosure of any

13   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” information, the Party that seeks

14   to disclose to Designated House Counsel has disclosed to the Designating Party (1) the full name

15   of the Designated House Counsel and the city and state of his or her primary place of work, and

16   (2) the Designated House Counsel’s current and reasonably foreseeable future primary job duties

17   and responsibilities in sufficient detail to determine if House Counsel is involved, or may become

18   involved, in any competitive decision-making. If a Party objects to the Designated House

19   Counsel, that Party must do so in writing within 14 days of the identification of the Designated
20   House Counsel. The Parties shall meet and confer to try to resolve the matter by agreement within

21   seven days of any such written objection. If no agreement is reached, the Designating Party may

22   file a motion as provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if

23   applicable) objecting to the disclosure. For the avoidance of doubt, if the Designating Party has

24   moved the Court to object to the disclosure, no disclosure shall be made until the Court has ruled

25   on such objection. Documents designated as HIGHLY CONFIDENTIAL—ATTORNEYS’

26   EYES ONLY may only be transmitted to Designated House Counsel through a password-
27   protected Secured File Transfer Protocol (SFTP), and the Designated House Counsel must

28                                                                              Case Nos.: 3:20-cv-05671-JD;
                                                                         3:20-cv-05761-JD; 3:20-cv-05792-JD
                                      [PROPOSED] PROTECTIVE ORDER
      Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 13 of 19



 1   download and store such documents in a secure location that cannot be accessed by others, and

 2   shall delete them within 14 days after receipt. Additional acceptable forms of disclosure of

 3   HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY documents include: in-person

 4   meetings where the documents remain in the possession of Outside Counsel; screen-sharing

 5   technology; or through a document review platform with printing and downloading disabled.

 6   Notwithstanding the foregoing, summaries, memoranda, drafts, briefs, court filings, expert

 7   reports, outlines, and other attorney work product containing HIGHLY CONFIDENTIAL—

 8   ATTORNEYS’ EYES ONLY Information may be transmitted to Designated House Counsel via

 9   corporate/firm e-mail accounts; provided, however, exhibits to the foregoing that are HIGHLY
10   CONFIDENTIAL—ATTORNEYS’ EYES ONLY documents may not be transmitted via e-mail.

11                  (c)     Experts of the Receiving Party (1) to whom disclosure is reasonably

12   necessary for this litigation and (2) who have signed the “Acknowledgment and Agreement to Be

13   Bound” (Exhibit A);

14                  (d)     the Court and its personnel;

15                  (e)     stenographic reporters, videographers and their respective staff,

16   professional jury or trial consultants, and Professional Vendors to whom disclosure is reasonably

17   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

18   Bound” (Exhibit A); and

19                  (f)     the author or recipient of a document containing the information or a
20   custodian or other person who otherwise possessed or knew the information; and

21                  (g)     any current employee of the Designating Party.

22          7.4     Purposefully Left Blank.

23   8.     Purposefully left blank.
24   9.     SOURCE CODE
25                  (a)     To the extent the production of source code becomes necessary, the Parties

26   reserve their rights to modify this order as necessary to protect such materials and information,
27   and the Parties shall meet and confer in good faith regarding such modifications. No Party will

28                                                                              Case Nos.: 3:20-cv-05671-JD;
                                                                         3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
         Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 14 of 19



 1   be required to produce source code until modifications to this order relating to the protection of

 2   source code have been entered by the Court.

 3   10.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
             OTHER LITIGATION
 4
             If a Party is served with a subpoena issued by a court, arbitral, administrative, or
 5
     legislative body, or with a court order issued in other litigation that compels disclosure of any
 6
     information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
 7
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
 8
                    (a)      promptly notify in writing the Designating Party. Such notification shall
 9
     include a copy of the subpoena or court order;
10
                    (b)      promptly notify in writing the person who caused the subpoena or order to
11
     issue in the other litigation that some or all of the material covered by the subpoena or order is
12
     subject to this Protective Order. Such notification shall include a copy of this Stipulated
13
     Protective Order; and
14
                    (c)      cooperate with respect to all reasonable procedures sought to be pursued by
15
     the Designating Party whose Protected Material may be affected. 2
16
             If the Designating Party timely3 seeks a protective order, the Party served with the
17
     subpoena or court order shall not produce any information designated in this action as
18
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
19
     determination by the court or other tribunal from which the subpoena or order issued, unless the
20
     Party has obtained the Designating Party’s permission. The Designating Party shall bear the
21
     burden and expense of seeking protection in that court or other tribunal of its confidential material
22
     – and nothing in these provisions should be construed as authorizing or encouraging a Receiving
23

24   2
       The purpose of imposing these duties is to alert the interested parties to the existence of this
25   Protective Order and to afford the Designating Party in this case an opportunity to try to protect
     its confidentiality interests in the court or other tribunal from which the subpoena or order issued.
     3
26     The Designating Party shall have at least 14 days from the service of the notification pursuant to
     Section 10(a) to seek a protective order, unless a shorter period applies under the rules of the
27   Court or other tribunal from which the subpoena or order issued, in which case such rules shall
     apply.
28                                                                               Case Nos.: 3:20-cv-05671-JD;
                                                                          3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
       Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 15 of 19



 1   Party in this action to disobey a lawful directive from another court or tribunal with appropriate

 2   jurisdiction.

 3   11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
              THIS LITIGATION
 4
                     (a)    The terms of this Order are applicable to information produced by a Non-
 5
     Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 6
     ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with
 7
     this litigation is protected by the remedies and relief provided by this Order. Nothing in these
 8
     provisions should be construed as prohibiting a Non-Party from seeking additional protections.
 9
                     (b)    In the event that a Party is required, by a valid discovery request, to
10
     produce a Non-Party’s confidential information in its possession, and the Party is subject to an
11
     agreement with the Non-Party not to produce the Non-Party’s confidential information, then the
12
     Party shall:
13
                            1.      promptly notify in writing the Requesting Party and the Non-Party
14
     that some or all of the information requested is subject to a confidentiality agreement with a Non-
15
     Party;
16
                            2.      promptly provide the Non-Party with a copy of the Stipulated
17
     Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific
18
     description of the information requested; and
19
                            3.      make the information requested available for inspection by the
20
     Non-Party.
21
                     (c)    If the Non-Party fails to object or seek a protective order from this Court
22
     within 14 days of receiving the notice and accompanying information, the Receiving Party may
23
     produce the Non-Party’s confidential information responsive to the discovery request. If the Non-
24
     Party timely objects or seeks a protective order, the Receiving Party shall not produce any
25
     information in its possession or control that is subject to the confidentiality agreement with the
26
27

28                                                                               Case Nos.: 3:20-cv-05671-JD;
                                                                          3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
         Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 16 of 19



 1   Non-Party before a determination by the Court.4 Absent a Court order to the contrary, the Non-

 2   Party shall bear the burden and expense of seeking protection in this Court of its Protected

 3   Material.

 4   12.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 6   Material to any person or in any circumstance not authorized under this Stipulated Protective

 7   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 8   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

 9   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
10   made of all the terms of this Order, and (d) request such person or persons to execute the

11   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

12   13.     PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL
13           When a Producing Party gives notice to Receiving Parties that certain produced material is

14   subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

15   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

16   modify whatever procedure may be established in an e-discovery order that provides for

17   production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e),

18   the production of a privileged or work-product-protected document is not a waiver of privilege or

19   protection from discovery in this case or in any other federal or state proceeding. For example,
20   the mere production of privileged or work-product-protected documents in this case as part of a

21   mass production is not itself a waiver in this case or any other federal or state proceeding.

22   14.     MISCELLANEOUS
23           14.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

24   seek its modification by the Court in the future. Furthermore, without application to the Court,

25   any party that is a beneficiary of the protections of this Order may enter a written agreement

26   4
       The purpose of this provision is to alert the interested parties to the existence of confidentiality
     rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
27   interests in this court.
28                                                                                Case Nos.: 3:20-cv-05671-JD;
                                                                           3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
      Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 17 of 19



 1   releasing any other party hereto from one or more requirements of this Order even if the conduct

 2   subject to the release would otherwise violate the terms herein.

 3          14.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

 4   Order no Party waives any right it otherwise would have to object to disclosing or producing any

 5   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 6   Party waives any right to object on any ground to use in evidence of any of the material covered

 7   by this Protective Order.

 8          14.3    Export Control. Disclosure of Protected Material shall be subject to all applicable

 9   laws and regulations relating to the export of technical data contained in such Protected Material,
10   including the release of such technical data to foreign persons or nationals in the United States or

11   elsewhere. Upon notice that a Party seeks to remove certain Protected Material from the United

12   States, the Producing Party shall be responsible for identifying any such controlled technical data,

13   and the Receiving Party shall take measures necessary to ensure compliance.

14          14.4    Filing Protected Material. Without written permission from the Designating Party

15   or a Court order secured after appropriate notice to all interested persons, a Party may not file in

16   the public record in this action any Protected Material. A Party that seeks to file under seal any

17   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

18   under seal pursuant to a Court order authorizing the sealing of the specific Protected Material at

19   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
20   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or

21   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected

22   Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the Court, then the

23   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule

24   79-5(e)(2) unless otherwise instructed by the Court.

25          14.5    Agreement Upon Execution. Each of the Parties agrees to be bound by the terms of

26   this Stipulated Protective Order as of the date counsel for such party executes this Stipulated
27   Protective Order, even if prior to entry of this Order by the Court.

28                                                                                 Case Nos.: 3:20-cv-05671-JD;
                                                                            3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
      Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 18 of 19



 1   15.    FINAL DISPOSITION

 2   Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving

 3   Party must return all Protected Material to the Producing Party or destroy such material. As used

 4   in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 5   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 6   the Protected Material is returned or destroyed, the Receiving Party must submit a written

 7   certification to the Producing Party (and, if not the same person or entity, to the Designating

 8   Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected

 9   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

10   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

11   of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

12   archival copy of all pleadings, motions and trial briefs (including all supporting and opposing

13   papers and exhibits thereto), written discovery requests and responses (and exhibits thereto),

14   deposition transcripts (and exhibits thereto), trial transcripts, and exhibits offered or introduced

15   into evidence at any hearing or trial, and their attorney work product which refers or is related to

16   any CONFIDENTIAL and “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

17   information for archival purposes only. Any such archival copies that contain or constitute

18   Protected Material remain subject to this Protective Order as set forth in Section 4

19   (DURATION).

20   IT IS SO ORDERED, except that in those cases where the stipulated protective order

21   conflicts with the Court's standing orders (e.g., with respect to the filing of discovery

22   motions), the Court's standing orders will control.

23
      DATED:      May 12, 2021
24
                                                HON. JAMES DONATO
25                                              United States District Judge
26
27

28                                                                                Case Nos.: 3:20-cv-05671-JD;
                                                                           3:20-cv-05761-JD; 3:20-cv-05792-JD
                                       [PROPOSED] PROTECTIVE ORDER
       Case 3:20-cv-05761-JD Document 161 Filed 05/12/21 Page 19 of 19



 1                                                    EXHIBIT A

 2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern District of

 6   California on [date] in the case of ___________ [insert formal name of the case and the number and

 7   initials assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

 8   Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose me

 9   to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

10   manner any information or item that is subject to this Stipulated Protective Order to any person or entity

11   except in strict compliance with the provisions of this Order.

12           I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if

14   such enforcement proceedings occur after termination of this action.

15           I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as my

17   California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19
20   Date: _________________________________

21   City and State where sworn and signed: _________________________________

22   Printed name: ______________________________
             [printed name]
23
     Signature: __________________________________
24           [signature]
25

26
27

28                                                                                     Case Nos.: 3:20-cv-05671-JD;
                                                                                3:20-cv-05761-JD; 3:20-cv-05792-JD
                                          [PROPOSED] PROTECTIVE ORDER
